Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7 and 13 are REJOINED.
Claims 1 and 9 are amended from “a color separation element” to “a monochromatic color separation element”.

Reasons for Allowance
Claims 1, 3-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 9 and 17.  For claims 1 and 9 specifically, the prior art does not teach an image sensor with a monochromatic color separation element overlapping the photoelectric conversation element within the sensor, and a plurality of light focusing elements formed over the color separation element.  The photoelectric conversion element contains a lag structure in its center and is accessed by a plurality of transfer 
Regarding claim 17, the prior art of record neither anticipates nor renders obvious all the limitations of claim 17, specifically, an image sensor made up of four pixel blocks adjacent to each other, each pixel blocks contains a single photoelectric conversion element with a lag prevention structure in its center.  The pixel block further contains a plurality of transfer transistors that share the single photoelectric conversation element.  In addition, the four pixel blocks share a floating diffusion region, which is electrically coupled to any one of the transfer transistor associated with the four pixel blocks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH K SALERNO/Examiner, Art Unit 2814